Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

a.	Claims 1 and 2 in the present application are being examined under the pre-AIA  first to invent provisions:
b.	This is a first action on the merits based on Applicant’s claims submitted on 04/20/2021.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 07/20/2021, 11/19/2021, 03/04/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1 is rejected under 35 U.S.C. 102(b) as being anticipated by Haartsen et al. US Pub 2007/0293157 (hereinafter “Haartsen”).
Regarding claim 1
Haartsen discloses a method of operating a feedback processor (see Fig. 2; [0033-0034]) in an orthogonal frequency division OFDM system (“Orthogonal Frequency Division Multiplexing (OFDM), timing alignment” [0008]), comprising: 
monitoring timing of a received signal from a subscriber station (“As part of controlling the timing of the individual UEs, the Node B measures the uplink timing from each UE relative to a timing reference. For this purpose, the UE must regularly transmit data in the uplink so that the Node B will have something to measure.” [0009]); 
determining the timing of the received signal from the subscriber station relative to an allocated time (“As part of controlling the timing of the individual UEs, the Node B measures the uplink timing from each UE relative to a timing reference. For this purpose, the UE must regularly transmit data in the uplink so that the Node B will have something to measure.” [0009]); and 
generating a feedback control signal to instruct the subscriber station (“If the timing of a UE is misaligned, the Node B sends a time alignment (TA) message to that UE to adjust its uplink timing.” [0009]) to advance or delay a transmission time (“When the transmission arrives too late, Node B sends a TA message to the UE instructing it to advance its timing. When the burst arrives too early, Node B sends a TA message to the UE instructing it to delay its timing.” [0009]), in order to better align a subscriber station timing with a system timing (“As part of controlling the timing of the individual UEs, the Node B measures the uplink timing from each UE relative to a timing reference.” [0009]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Haartsen, and in view of Laroia et al. US Pub 2002/0126706 (hereinafter “Laroia”).
Regarding claim 2
Haartsen discloses a base station (“In FIG. 1, UEs 128, 130 are shown communicating with plural base stations: UE 128 communicates with BSs 116, 118, 120, and UE 130 communicates with BSs 120, 122.base station 204” [0005]; Fig. 1)
Haartsen does not specifically teach a base station comprising: a receiver, a OFDM processor, and a transmitter.
In an analogous art, Laroia discloses a base station (i.e. “base station 204” in Fig. 2; [0035]) comprising: 
a receiver (“receiver 232” in Fig. 2; [0035]) operable to receive a signal from a subscriber station (i.e. “mobile station 202” in Fig. 2); 
a baseband orthogonal frequency division multiplex (OFDM) (“OFDM” [0006]) processor (“CPU 240” in Fig. 2; [0035]) operable to: 
monitor timing of the received signal from the subscriber station (as taught by Haartsen in claim 1 discussion); 
determine the timing of the received signal from the subscriber station relative to an allocated time (as taught by Haartsen in claim 1 discussion); and 
generate a feedback control signal to instruct the particular subscriber station to advance or delay a transmission time, in order to better align a subscriber station timing with a system timing (as taught by Haartsen in claim 1 discussion); and 
a transmitter (“transmitter 226” in Fig. 2; [0035]) operable to transmit the feedback control signal to the subscriber station (as taught by Haartsen in claim 1 discussion).
	At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Haartsen’s method for maintaining timing synchronization between transceivers in a OFDM telecommunication system, to include Laroia’s method for performing symbol timing in OFDM communication systems, in order to adjust wireless terminal timing with system timing (Laroia [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Laroia’s method for performing symbol timing in OFDM communication systems into Haartsen’s method for maintaining timing synchronization between transceivers in a OFDM telecommunication system since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411